ORDER

PER CURIAM.
Kurt Werder (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without a hearing. Movant’s criminal convictions for two counts of first degree statutory sodomy were previously affirmed on direct appeal in State v. Werder, 949 S.W.2d 79 (Mo.App. E.D.1997).
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the exclusive use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).